Name: Council Decision (EU, Euratom) 2019/958 of 6 June 2019 appointing a member, proposed by the Republic of Bulgaria, of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2019-06-12

 12.6.2019 EN Official Journal of the European Union L 154/40 COUNCIL DECISION (EU, Euratom) 2019/958 of 6 June 2019 appointing a member, proposed by the Republic of Bulgaria, of the European Economic and Social Committee THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 302 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposal of the Bulgarian Government, Having regard to the opinion of the European Commission, Whereas: (1) On 18 September 2015 and 1 October 2015, the Council adopted Decisions (EU, Euratom) 2015/1600 (1) and (EU, Euratom) 2015/1790 (2) appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020. (2) A member's seat on the European Economic and Social Committee has become vacant following the passing away of Mr Bojidar DANEV, HAS ADOPTED THIS DECISION: Article 1 Mr Radosvet RADEV, Executive President of the Bulgarian Industrial Association, is hereby appointed as a member of the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2020. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 6 June 2019. For the Council The President A. BIRCHALL (1) Council Decision (EU, Euratom) 2015/1600 of 18 September 2015 appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020 (OJ L 248, 24.9.2015, p. 53). (2) Council Decision (EU, Euratom) 2015/1790 of 1 October 2015 appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020 (OJ L 260, 7.10.2015, p. 23).